          Case 1:20-cv-09072-PAE Document 45 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    ALLSTAR MARKETING GROUP, LLC,

                                 Plaintiff,
                        -v-                                            20 Civ. 9072 (PAE)

    53 ROMANTIC HOUSE STORE, et al.,                                         ORDER
                                 Defendants.


PAUL A. ENGELMAYER, District Judge:

        On February 26, 2021, plaintiff Allstar Marketing Group, LLC (“Allstar”) obtained a

clerk’s certificate of default against the defendants who have not appeared in this case (the

“Defaulting Defendants”). See Dkt. 39.1 On March 19, 2021, Allstar moved for a default

judgment against the Defaulting Defendants. See Dkts. 40–43. Allstar’s papers in support of

that motion are in good order.



1
  As stated in the certificate of default, those defendants are: 53 Romantic House Store, 365
Purchase Store, AFuFu Store, Age of life Store, Ali-bestmatch Store, BB HOM SOF Store,
Booms Life Hall Store, ConciseStyle Store, CUISHIP Store, Decorest Store, DIY Living Store,
Dropshipping 2 Store, Everyday Need Store, EZ-Life Store, Faithtur Life Store, Festive & Party
Store, Fighting 123 Store, FNICEL Customize Tools Store, FNICEL Official Store, forbeautyl23
Store, GLKJ Green H-O-M-E Store, Global Dropshipping A Store, GlowingHome Store, Good
Luck House Store, Grief Grocery Store, Harvest&house Store, Homelike Dropshipping Store,
House 123 Store, InHome Dropshipping Store, JX Fitting Store, JX LIFESTYLE Store, KK
Home-Grocery Store, Life Leisure Station Store, Living Funny Store, Mifi Store, Minido Store,
Mirabelle Girl Store, Monday House Store, My Cozy Store, Natsume Store, Ningbo Boyee
Cleaning Products Co., Ltd., Ningbo Torey Imp. & Exp. Co., Ltd., Ningbo Z.K.L.S. Imp. & Exp.
Co., Lt, Ninghai Hooyan Trade Co., Ltd., OK storage Store, Old Street Store, Poetry&Dew
Store, Quality Tools Direct Outlet Store, rainbowhomekits Store, Shop5018116 Store,
Shop5051188 Store, Shop5432185 Store, Shop5564190 Store, Shop910327247 Store, sincerely
for your home, still comfortable life Store, Still Fortune House Store, stouge Official Store,
Surprise Party Decor Store, TEUMI, Thinking Life Store, Tritree Store, Wednes day Store,
Welcome-Home Store, WeShopping Store, W onderfullHouse Store, W onderHot Store, World
House Store, Ya Ya SweetLife Store, Yiwu Dingyi E-Commerce Co., Ltd., and Yiwu Kaiding E-
Commerce Ltd.
          Case 1:20-cv-09072-PAE Document 45 Filed 03/25/21 Page 2 of 2




       In light of the current public-health situation, the Court will resolve the default judgment

motion on the papers. If any defendant wishes to oppose the motion, counsel for such defendant

shall enter a notice of appearance before April 15, 2021, and file an opposition on ECF,

explaining why a default judgment is not warranted, by April 15, 2021, at 2:30 p.m.2

       Allstar is directed to serve this order on the Defaulting Defendants forthwith, pursuant to

the alternative methods of service authorized by the Court’s prior orders in this case, and file

proof of this service no later than March 29, 2021.

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 25, 2021
       New York, New York




2
 If any non-corporate defendant elects to proceed pro se, they may, instead, submit an
opposition explaining why a default judgment is not warranted, by April 15, 2021, at 2:30 p.m.,
via email to temporary_pro_se_filing@nysd.uscourts.gov and
EngelmayerNYSDChambers@nysd.uscourts.gov.


                                                 2
